DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 11/12/2021.
Claims 1-13 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai (US 2015/0120857).

Regarding claim 1, Nagai teaches: An information processing system (fig. 1, information processing system 1, [0113]) including an image processing apparatus (fig. 1, apparatus 10, [0116]) and a server (fig. 1, wide area network such as the internet, [0113]) system able to communicate with the image processing apparatus through a network (fig. 1, [0116], The user environment E1 is a system environment of the apparatus 10 in an organization of a user enterprise or the like. In the user environment E1, at least one apparatus 10 is connected to an administrator terminal 30 through a network such as a Local Area Network (LAN) or the like. ), wherein 
the image processing apparatus outputs image data (fig. 1, apparatus 10, [0117], The apparatus 10 of the embodiment is an image forming apparatus having a scan function. The apparatus 10 may be a multifunction peripheral having print, copy, or facsimile (FAX) communication functions in addition to the scan function.), and the server system comprises: 
a storage unit storing authorization information in association with a user (fig. 4, user information memory unit 231, [0160], FIG. 9 illustrates an exemplary structure of the user information memory unit 231. Referring to FIG. 9, each record of the user information memory unit 231 includes items such as an organization ID, a user name, a password, a role, a card ID, storage account information, a purchased application, and so on);  
an authorization unit authorizing the image processing apparatus based on the authorization information (fig. 4, authentication processing unit 223, and [0168], The authentication processing unit 223 of the service providing apparatus 20 authenticates the user who requires the login request based on whether a record, which has the login ID, the user name, and the password included in the login request and a value of which role is the "administrator", is stored in the user information memory unit 231 in response to the login request. ); and 
a profile execution unit executing processing in accordance with profile information specified based on the authorization information onto image data outputted from the image processing apparatus in response to a request from a terminal device or the image processing apparatus that are authorized by the authorization unit (fig. 7, administrator authentication[221][ 260-265], Subsequently, if the scanning apparatus application 125 is selected as an object to be used by an operation through the operation panel by the user, the scanning apparatus application 125 sends an acquisition request to acquire a profile to the scan server application 211 of the service providing apparatus 20 while designating the own application ID, the token, the machine number of the apparatus 10 (the own machine), and so on (step S260). The session administration unit 224 of the service providing apparatus 20 relays the acquisition request).   

Regarding claim 2, Nagai teaches: The information processing system according to claim 1, wherein the image data is obtained by scanning an original copy with a scanning function of the image processing apparatus ([0117], The apparatus 10 may be a multifunction peripheral having print, copy, or facsimile (FAX) communication functions in addition to the scan function).

 Regarding claim 3, Nagai teaches: The information processing system according to claim 1, wherein 
in a case where the request from the terminal device or the image processing apparatus is processing that is executable by another server system other than the server system, the profile execution unit causes the other server system to execute the processing in accordance with the profile information on the image data ([0119], The online storage system 40 is a computer system providing a cloud service called an "online storage" through the network. The online storage is a service of lending a memory area of a storage. In the embodiment, the memory area lent by the online storage is a candidate for a storage destination of image data in a ScanToStorage service provided by the service providing apparatus 20.). 

 Regarding claim 4, Nagai teaches: The information processing system according to claim 1, wherein the server system further comprises a unit providing the profile information (fig. 4, profile memory unit 234, [0136], The profile memory unit 234 stores a profile. The profile includes structural information of an operation screen of an apparatus application, information related to a process performed in response to an operation on an operation screen, or the like. The profile apparatus correspondence memory unit 235 stores correspondence information between the profile and the apparatus. Said differently, it is possible to associate different profiles to the apparatuses 10 in the operation screen for the same apparatus application.) in response to the request from the terminal device or the image processing apparatus. 

Regarding claim 5, Nagai teaches: The information processing system according to claim 1, wherein profile information that is executable by the profile execution unit includes at least one of profile information defining processing of saving the image data, profile information defining processing of performing OCR on the image data, and profile information defining processing of transmitting the image data by an e-mail ([0204], The profile of this embodiment includes information of the operation screen of the scanning apparatus application 125 and information of a layout of buttons on the screen, read conditions of scanning for each button, a procedure for the scanned image data, and a storage as a storage destination (a delivery destination) ). 

Regarding claim 8, Nagai teaches: The information processing system according to claim 1, wherein in response to an access from the terminal device, the server system issues the authorization information to the terminal device and stores the authorization information in the storage unit ([0130, 0160], he service providing apparatus 20 uses a user information memory unit 231, an apparatus information memory unit 232, an apparatus application memory unit 233, a profile memory unit 234. FIG. 9 illustrates an exemplary structure of the user information memory unit 231. Referring to FIG. 9, each record of the user information memory unit 231 includes items such as an organization ID, a user name, a password, a role, a card ID, storage account information, a purchased application, and so on).

Regarding claim 9, Nagai teaches: The information processing system according to claim 1, wherein the profile information created in accordance with an instruction from the terminal device is held in association with the authorization information ([0205, 0211, However, the profiles may be different for different apparatuses 10. For example, different profiles may be set for different users in a single apparatus 10.).  

Regarding claim 10, Nagai teaches: The information processing system according to claim 1, wherein the server system further comprises a management unit managing a job to perform processing in accordance with the profile information on the image data, and the profile execution unit executes the job managed by the management unit in response to an instruction from the terminal device ([0269-0271], The scan server application 211 inputs an execution request for a job (hereinafter, referred to as "job A") indicating a process corresponding to the work information and the storage collaboration information to the job processing unit 225 (step S390). Here, the work information indicates an OCR process, and the storage information indicates storage (upload) to a folder of "/daily report" of StorageA. Further, the job is associated with the organization ID of the apparatus 10, the user name, the target profile name, the target group name, the target project name, and the scanned image data. The execution request is accumulated in a job queue formed in the RAM 112. The job is performed out of synchronization with the execution request for the job. However, the job may be performed in synchronization with the execution request for the job). 

Regarding claim 11, Nagai teaches: The information processing system according to claim 1, wherein the image processing apparatus is a multifunction peripheral having a scanning function and a printing function ([0117], The apparatus 10 may be a multifunction peripheral having print, copy, or facsimile (FAX) communication functions in addition to the scan function).  

Regarding claim 12, Nagai teaches: The information processing system according to claim 1, wherein the network is implemented by any one of a LAN, a WAN, a telephone line, a dedicated digital line, an ATM, a Frame Relay line, a cable television line, a wireless line for data broadcasting or any combination thereof (fig. 1, [0116], The user environment E1 is a system environment of the apparatus 10 in an organization of a user enterprise or the like. In the user environment E1, at least one apparatus 10 is connected to an administrator terminal 30 through a network such as a Local Area Network (LAN) or the like). 
 

Claim 13 is rejected for reasons similar to claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2015/0120857) in view of Ohtuka (US 2004/0001226).

Regarding claim 6, Nagai teaches: The information processing system according to claim 1.

Nagai does not explicitly teach: wherein the image processing apparatus and the terminal device communicate with the server system through a relay server. 

However, Ohtuka teaches: wherein the image processing apparatus and the terminal device communicate with the server system through a relay server (fig. 1, [0210], The relay server 9 relays data communications between the photo vending machine 5 and the data center 4, and between the photo vending machine 5 and the terminal device 2 in accordance with predetermined protocol such as HTTP (Hyper Text Transfer Protocol).).  

The motivation for the combination is that Nagai and Ohtuka are in the same field of endeavor, namely information processing system.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagai to include wherein the image processing apparatus and the terminal device communicate with the server system through a relay server as taught by Ohtuka. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow the image processing apparatus and the terminal device to communicate and transfer data without direct connection thereby lessens network traffic by rejecting unwanted requests and optimizing workload. 

Regarding claim 7, Nagai and Ohtuka teach: The information processing system according to claim 6, wherein an application-for-browsing is mounted in the relay server, and the image processing apparatus and the terminal device use the application-for-browsing to display information on the server system (Ohtuka, [0210], More precisely, the relay server 9 receives HTML (Hyper Text Markup Language) files or image files (image data) from the mobile phones 2a-2c or the PC 2d, and transfers them to the data center 4. The relay server 9 also receives image files from the data center 4, and transfers them to the predetermined photo vending machines 5.).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675